We reject petitioner’s contention that the determination finding him guilty of possession of controlled substances and money was not supported by substantial evidence. Testimony by correction officers revealed that petitioner was yelling down to the yard to another inmate who was then seen kicking the snow around underneath petitioner’s window as if to look for something. Upon examining the ground under petitioner’s window, the correction officers discovered some balloons filled with heroin, marihuana and money. This evidence, coupled with the misbehavior report and other testimony taken at the hearing, provided " 'such relevant proof as a reasonable mind may accept as adequate to support a conclusion or ultimate fact’ ” (People ex rel. Vega v Smith, 66 NY2d 130, 139, quoting 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 180; see, Matter of Johnson v Coughlin, 157 AD2d 991, 992). As to any conflicting testimony presented by petitioner, including his claim of innocence, this merely presented a credibility question for the Hearing Officer to resolve (see, Matter of Hernandez v LeFevre, 150 AD2d 954, lv denied 74 NY2d 615; Matter of Caldwell v Coughlin, 148 AD2d 905).
Mikoll, J. P., Yesawich Jr., Crew III and Harvey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.